 8:18-cv-00329-JMG-SMB Doc # 202 Filed: 08/31/21 Page 1 of 2 - Page ID # 689




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

EQUAL EMPLOYMENT OPPORTUNITY                             )
COMMISSION,                                              )
                                                         )
                       Plaintiff,
                                                         )       CASE NO: 8:18-CV-329
        v.                                               )
                                                         )
WERNER ENTERPRISES, INC.,                                )
                                                         )
                       Defendant;                        )
and                                                      )
                                                         )
ANDREW DEUSCHLE,                                         )
                                                         )
                       Plaintiff Intervenor,             )
                                                         )
        v.
                                                         )
WERNER ENTERPRISES, INC.,                                )
                                                         )
                       Defendant.                        )
EQUAL EMPLOYMENT OPPORTUNITY                             )
COMMISSION,                                              )
                                                         )
                       Plaintiff,
                                                         )      CASE NO: 8:18-CV-462
        v.                                               )
                                                         )
DRIVERS MANAGEMENT, LLC                        and       )
WERNER ENTERPRISES, INC.,                                )
                                                         )
                       Defendants.                       )

             MOTION TO WITHDRAW C. FELIX MILLER AS COUNSEL OF RECORD

       COMES NOW Plaintiff U.S. Equal Employment Opportunity Commission (U.S.

EEOC), by and through undersigned counsel, and moves this Court for an Order permitting C.

Felix Miller, Supervisory Trial Attorney, to withdraw as counsel of record for Plaintiff EEOC in

both above captioned cases, given his retirement, effective September 1, 2021, after 41 years of

service to the U.S. EEOC.




                                                     1
 8:18-cv-00329-JMG-SMB Doc # 202 Filed: 08/31/21 Page 2 of 2 - Page ID # 690




       WHEREFORE, Plaintiff moves for an Order granting C. Felix Miller leave to withdraw

as counsel of record for Plaintiff EEOC in both above captioned cases and requests that he be

removed from all service lists in the above-captioned matter. Plaintiff will continue to be

represented by the undersigned and other attorneys of record in these matters.

       Respectfully submitted,
                                              /s/ Grant R. Doty
                                              Grant R. Doty, #60788MO
                                              Meredith S. Berwick, #64389MO
                                              U.S. Equal Employment Opportunity Commission
                                              St. Louis District Office
                                              1222 Spruce Street, #8.100
                                              St. Louis, MO 63103
                                              (314) 312-8271
                                              grant.doty@eeoc.gov
                                              meredith.berwick@eeoc.gov

                                              ATTORNEYS FOR PLAINTIFF EQUAL
                                              EMPLOYMENT OPPORTUNITY COMMISSION


                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies a true and correct copy of the foregoing was

electronically filed with the Clerk of Court for the United States District Court for the District of

Nebraska using the CM/ECF system on August 31, 2021, which notifies each counsel of record.


                                                 /s/ Grant R. Doty
                                                 Grant R. Doty




                                                  2
